Citation Nr: 0318078	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a bilateral eye disorder to include optic atrophy with 
horizontal nystagmus claimed as secondary to herbicide 
exposure. 

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from April 1967 to April 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a bilateral eye disorder to include 
optic atrophy with horizontal nystagmus claimed as a result 
of herbicide exposure.  In October 2002, the veteran was 
afforded a video hearing before the undersigned Veterans Law 
Judge.  The veteran has been represented throughout this 
appeal by the Veterans of Foreign Wars of the United States.  


FINDINGS OF FACT

1.  In January 1998, the Department of Veterans Affairs 
denied service connection for a bilateral eye disorder to 
include optic atrophy and horizontal nystagmus claimed as the 
result of herbicide exposure.  In January 1998, the veteran 
submitted a notice of disagreement with the adverse decision.  

2.  In April 1998, the Department of Veterans Affairs issued 
a statement of the case to the veteran and his accredited 
representative which addressed the issue of service 
connection for a bilateral eye disorder to include optic 
atrophy and horizontal nystagmus claimed as the result of 
herbicide exposure.  The veteran did not subsequently perfect 
a substantive appeal from the January 1998 rating decision.  

3.  The documentation submitted since the January 1998 
decision is relevant and probative of the issue at hand.  




CONCLUSION OF LAW

The January 1998 rating decision denying service connection 
for a bilateral eye disorder to include optic atrophy and 
horizontal nystagmus claimed as the result of herbicide 
exposure is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral eye disorder to include optic 
atrophy and horizontal nystagmus claimed as the result of 
herbicide exposure has been presented.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for a bilateral eye 
disorder claimed as the result of herbicide exposure, the 
Board observes that the Department of Veterans Affairs (VA) 
has secured or attempted to secure all relevant documentation 
to the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's application.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002).  A March 2001 VA letter to 
the veteran informed him of the evidence needed to support 
his application; what actions he needed to undertake; and how 
the VA would assist him in developing his application.  In 
October 2002, the veteran was afforded a video hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
is of record.  Any duty imposed on the VA, including the duty 
to assist and to provide notification has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  In reviewing an 
application to reopen a veteran's claim of entitlement to 
service connection, the VA must initially determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (2002) in order to have the prior final 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  If new 
and material evidence has been presented, the VA may then 
proceed to evaluate the merits of the claim after ensuring 
that its duty to assist the veteran has been fulfilled.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  


I.  Prior Final Decision

In January 1998, the VA denied service connection for a 
bilateral eye disorder to include optic atrophy and 
horizontal nystagmus claimed as the result of herbicide 
exposure as the claimed disability was not shown to have 
either become manifest during or as the result of active 
service or to have been aggravated therein.  In January 1998, 
the veteran submitted a notice of disagreement with the 
adverse decision.  In April 1998, the VA issued a statement 
of the case to the veteran and his accredited representative 
which addressed the issue of service connection for a 
bilateral eye disorder to include optic atrophy and 
horizontal nystagmus claimed as the result of herbicide 
exposure.  The veteran did not subsequently perfect a 
substantive appeal from the January 1998 rating decision.  

The evidence upon which the VA based its determination 
consisted of the veteran's service medical records; VA 
clinical documentation; private clinical documentation; and 
written statements from the veteran.  The veteran's service 
medical records make no reference to an acquired eye 
disorder.  The veteran's service personnel records indicate 
that he served with the Army in the Republic of Vietnam.  A 
November 1972 VA hospital summary notes that the veteran 
complained of sudden right eye vision failure in 
approximately 1971.  An impression of optic atrophy was 
advanced.  Clinical documentation from Howard J. Schneider, 
M.D., dated in January 1973 relates that the veteran was 
diagnosed with bilateral optic atrophy and right eye 
horizontal nystagmus.  The doctor opined that the veteran's 
eye disability had its onset in approximately November 1971.  
Written statements from the veteran report that he had been 
sprayed in the eyes with some substance by a helicopter while 
in the Republic of Vietnam.  
II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2002) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the January 1998 rating decision 
consists of a photocopy of the November 1972 VA hospital 
summary; clinical documentation from Dr. Schneider dated in 
January 1998; the transcript of the October 2002 hearing 
before the undersigned Veterans Law Judge; and written 
statements from the veteran.  The January 1998 clinical 
documentation from Dr. Schneider conveys that the veteran was 
diagnosed with bilateral eye "neurological nerve damage ... 
completely consistent with a toxic cause such as Agent 
Orange."  Dr. Schneider's evaluation tends to corroborate 
the veteran's claim and constitutes new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a bilateral eye disorder to include 
optic atrophy and horizontal nystagmus claimed as the result 
of herbicide exposure.  


ORDER

The veteran has reopened his claim of entitlement to service 
connection for a bilateral eye disorder to include optic 
atrophy and horizontal nystagmus claimed as the result of 
herbicide exposure.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:  

1.  The RO should request that the 
veteran provide information as to all 
treatment of his bilateral eye disability 
including the names and addresses of all 
treating health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact Howard J. Schneider, M.D., and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the Bronx, New 
York, VA medical facility, be forwarded 
for incorporation into the record.  

3.  The RO should contact the Social 
Security Administration and request that 
it provide both documentation of the 
veteran's current disability benefits and 
copies of all records developed in 
association with the award of such 
benefits for incorporation into the 
record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his bilateral eye disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
advance an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral eye disability was initially 
manifested or otherwise originated during 
his period of active service or secondary 
to Agent Orange exposure.  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.  

5.  The RO should then adjudicate the 
veteran's entitlement to service 
connection for a bilateral eye disorder 
to include optic atrophy and horizontal 
nystagmus claimed as the result of 
herbicide exposure on the merits.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

